Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, SEQ ID NO: 2, oseltamivir and Influenza virus type A in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the ground(s) that the inventions share a common technical feature.  This is not found persuasive because, as discussed in the Requirement for Restriction/Election mailed on 11/12/2020, the technical feature of the claimed inventions does not make a contribution over the prior art (Kaempfer et al.)
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-38, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2021.

Status of the Claims
Claims 1, 3, 6-7, 14-15, 17, 19-21, 23, 26-27, 34-38, 41 and 43 are pending in this application.
Claims 34-38, 41 and 43 are withdrawn from consideration as being drawn to a non-elected invention.
Claims 1, 3, 6-7, 14-15, 17, 19-21, 23 and 26-27 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 7, 14 and 17 are objected to because of the following informalities: 
Claim 7 should be rewritten to recite “The method of claim 6, wherein said viral pathogen is a virus of the Orthomyxoviridae family comprising any one of Influenza virus type A, avian Influenza virus type A having haemagglutinin component of subtype H5, H7 or H9, avian Influenza type A virus subtype H5N1, swine Influenza virus type A, swine Influenza type A virus subtype H1N1, Influenza virus type B or Influenza virus type C wherein said virus of the Filoviridae family is Marburg virus (MARV) or Ebola virus (EBOV), wherein said virus of the Flaviviridae family is Zika virus (ZIKV), West Nile virus (WNV), Dengue virus (DENV) or Yellow Fever virus (YFV), and wherein said virus of the Coronaviridae family is Severe Acute Respiratory Syndrome virus (SARS-CoV) or any subtype or reassortant thereof.
With respect to claims 14 and 17, periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995); See also MPEP § 608.01(m). Appropriate correction is required.
Claim 14 should be rewritten to recite “The method of claim 1, wherein said at least one isolated peptide is selected from the group consisting of SPMLVAYD (SEQ ID NO: 2)(SEQ ID NO: 3)(SEQ ID NO: 4); (SEQ ID NO: 5)(SEQ ID NO: 6); and functional derivatives thereof having the same binding affinity to the crystallographic homodimer interface of CD28, or pharmaceutically acceptable salts and esters thereof”.
Claim 17 should be rewritten to recite “The method of claim 1, wherein said at least one isolated peptideis selected from the group consisting of SPMLVAYD (SEQ ID NO: 2) and (D-Ala)- SPMLVAYD-(D-Ala) (SEQ ID NO: 7)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-7, 14-15, 19-21, 23 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . ."). 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches A method for the treatment of a viral pathogen infection in a human subject in need of such treatment, said method comprising the step of administering to said subject a therapeutically effective amount of at least one isolated peptide which specifically binds to the crystallographic homodimer interface of CD28 with a binding affinity characterized by a KD of from about 0.1 to 30 micromolar or functional derivative of said peptide having the same binding affinity, or a composition comprising said at least one isolated peptide or functional derivative thereof, said method further optionally comprising a step of administering to said subject at least one additional antiviral therapeutic agent, wherein said composition optionally 
            
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

When referring to the peptide or to the functional derivative, the specification does not provide any structural attributes.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what part of the sequence correlate with the required activity. The specification does not describe which amino acids are necessary to retain the desired activity. Note that the claims of the instant claims are very broad since the peptide (or peptide derivative) claimed can have significant change within the sequence thus resulting in thousands different unrelated peptides. 
Thus, without identifying the proper amino acids within the sequence that are necessary for function, the claims and the specification fail to provide written description for the broad genus. 

(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “(temperature of >38oC)”, “(especially involving the major organs)”, and “(primarily due to hypoxia or tissue acidosis)”. It is unclear whether the claim is limited to the limitations in parenthesis. See MPEP § 2173.05(d).
3 also recites the limitation "said viral infection or damage" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
	To overcome the rejection of claim 3, Applicants should rewrite the claim to recite “The method of claim 1, wherein said treatment prevents worsening, arrests and/or ameliorates at least one symptom of said viral pathogen infection ; and/or wherein said treatment prevents death of said subject”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “characterized by KD of lower than 30 micromolar”, and the claim also recites “more specifically KD of from about 0.1 to about 30 micromolar” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
selected from the group consisting of a viral neuraminidase inhibitor

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 14-15, 17, 19 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaempfer et al. (US 2005/0191296).
With respect to claims 1, 14-15 and 17, Kaempfer et al. teach various methods comprising administering SPMLVAYD or HVKGKHLCP (claims 14, 24-25, 73-74, 78 and 96; para [0064]).
Kaempfer et al. further teach that the method of the invention is intended for the treatment of pathologies caused by a pathogenic agents such as bacterial pathogens, viruses, fungi, prions, parasites, yeast, toxins and venoms (para [0368]).
Kaempfer et al. also teach that the method of the invention is particularly intended for the treatment of superantigen-related disorders in humans (para [0210]).

With respect to the claimed KD, the peptide of Kaempfer et al. is the same peptide instantly claimed, thus would inherently have the same properties.
With respect to claim 3, the peptide of Kaempfer et al. is the same peptide instantly claimed, thus would inherently have the same properties.
With respect to claims 6-7, Kaempfer et al. teach that the term "viruses" is used in its broadest sense to include viruses of the families adenoviruses, papovaviruses, herpesviruses: simplex, varicella-zoster, Epstein-Barr, CMV, pox viruses: smallpox, vaccinia, hepatitis B, rhinoviruses, hepatitis A, poliovirus, rubella virus, hepatitis C, arboviruses, rabies virus, influenza viruses A and B, measles virus, mumps virus, HIV, HTLV I and II (para [0339]).
With respect to claim 19, the methods of Kaempfer et al. relate to the treatment of a subject, thus the peptide is administered after exposure to the viral pathogen. Furthermore, the peptide must necessarily be administered before or after manifestation of clinical symptoms/damage in said subject.
With respect to claim 26, Kaempfer et al. teach administering 25 g to 2.5 kg pigs (para [0476]). Thus, Kaempfer et al. teach administering 0.1 mg/kg. One of ordinary skill in the art would have at once envisaged using said peptide concentration when administering to a human subject.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 14-15, 17, 19-21, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaempfer et al. (US 2005/0191296) in view of Winquist et al. (Recommendations and Reports, December 17, 1999 / 48(RR14);1-9).
The teachings of Kaempfer et al. with respect to claims 1, 3, 6-7, 14-15, 17, 19 and 26 have been discussed above.
Kaempfer et al. do not teach the limitations of instant claims 20-21, 23 and 27.
Winquist et al. teach that neuramidase inhibitors such as oseltamivir and zanamivir treat influenza A and B infections (title; summary).
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that the peptide SPMLVAYD (or HVKGKHLCP) and oseltamivir (or 
With respect to claim 23, it would have been obvious to one of ordinary skill in the art to administer a therapeutic dose of said neuramidase inhibitor.
With respect to claim 27, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum time of administration by normal optimization procedures known in the pharmaceutical art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6-7, 14-15, 17, 19 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9546207. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1, 14-15 and 17, ‘207 teaches a method for the inhibition of a T cell costimulatory pathway in a subject in need thereof, comprising the step of 
‘207 further teaches that according to another embodiment, the invention relates to a method for the inhibition of activation of a T cell co-stimulatory pathway by a pathogenic agent. Pathogenic agents include prokaryotic microorganisms, lower eukaryotic microorganisms, complex eukaryotic organisms, viruses, fungi, prions, parasites, yeasts, toxins and venoms (column 44, lines 33-38). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
‘207 also teaches that the method of the invention is particularly intended for the treatment of superantigen-related disorders in humans (column 27, lines 38-40).
One of ordinary skill in the art would have at once envisaged a method for the treatment of a viral pathogen infection comprising administering SPMLVAYD to a human subject.
With respect to the claimed KD, the peptide of ‘207 is the same peptide instantly claimed, thus would inherently have the same properties.
With respect to claim 3, the peptide of ‘207 is the same peptide instantly claimed, thus would inherently have the same properties.
With respect to claims 6-7, ‘207 teaches that the term "viruses" is used in its broadest sense to include viruses of the families adenoviruses, papovaviruses, influenza viruses A and B, measles virus, mumps virus, HIV, HTLV I and II (column 45, lines 6-12).
With respect to claim 19, the method of ‘207 relates to the treatment of a subject, thus the peptide is administered after exposure to the viral pathogen. Furthermore, the peptide must necessarily be administered before or after manifestation of clinical symptoms/damage in said subject.
With respect to claim 26, ‘207 teaches administering 25 g to 2.5 kg pigs (column 62, lines 44-50). Thus, ‘207 teaches administering 0.1 mg/kg. One of ordinary skill in the art would have at once envisaged using said peptide concentration when administering to a human subject.

Claims 1, 3, 6-7, 14-15, 17, 19-21, 23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9546207 in view of Winquist et al. (Recommendations and Reports, December 17, 1999 / 48(RR14);1-9). 
The teachings of ‘207 with respect to claims 1, 3, 6-7, 14-15, 17, 19 and 26 have been discussed above.
‘207 does not teach the limitations of instant claims 20-21, 23 and 27.
Winquist et al. teach that neuramidase inhibitors such as oseltamivir and zanamivir treat influenza A and B infections (title; summary).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that the peptide SPMLVAYD (or HVKGKHLCP) and oseltamivir (or zanamivir) are effective in treating influenza type A and B, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating influenza type A and B. Thus, combining them flows logically from their having been individually taught in prior art.
With respect to claim 23, it would have been obvious to one of ordinary skill in the art to administer a therapeutic dose of said neuramidase inhibitor.
With respect to claim 27, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum time of administration by normal optimization procedures known in the pharmaceutical art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658